Citation Nr: 0420569	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  02-01 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $10,496, to include the question of whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an February 2001 
decision by the Committee on Waivers and Compromises 
(Committee) of the Louisville, Kentucky Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in January 2003 when it was remanded for 
additional development.

In September 2003, a hearing before the undersigned Acting 
Veterans Law Judge was held at the RO.  A transcript of this 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The evidence of record shows that the veteran was awarded 
nonservice-connected pension benefits effective March 1, 
1994.  By a letter dated in October 1999, the RO notified the 
veteran that his pension benefits were retroactively reduced, 
effective February 1, 1996.  According to the evidence of 
record, the reduction was ordered following an income 
verification match (IVM), which revealed that the veteran had 
unreported income beginning in 1996.  The veteran requested a 
waiver of recovery of the indebtedness charged, and the 
matter was referred to the Committee for further action.

Thereafter, by a letter dated in October 2000, the RO 
notified the veteran that his pension benefits were again 
reduced, effective February 1, 1997, on the basis that his 
countable income was actually more than what the RO was 
originally lead to believe.  The veteran requested a waiver 
of recovery of the indebtedness charged, and the matter was 
referred to the Committee for further action. 

By decision dated in February 2001, the Committee denied the 
veteran's claim for waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $10,496.  

As noted above, the unreported income that created the 
present overpayment was derived by the RO through an IVM.  If 
the IVM folder is still available, the RO should forward it 
to the Board.

Also, the Board concludes that further development of the 
evidence regarding the creation of the overpayment is in 
order.  The veteran has alleged that the amount of the 
overpayment at issue is incorrect.  The issue of whether the 
overpayment was properly created is a matter for which 
adjudication must be accomplished.  See Schaper v. Derwinski, 
1 Vet. App. 430 (1991); see also VAOPGCPREC 6-98 (April 24, 
1998).  

Furthermore, it is not apparent from the record how the RO 
arrived at the $10,496 overpayment.  The Board finds that the 
veteran should be given the opportunity to verify his monthly 
countable income for the years 1996, 1998, 1999 and 2000.  
Thereafter, the RO should conduct an audit that would reveal 
precisely the periods of the overpayments, what income was 
considered in calculating the veteran's countable income in 
order to derive the amount of the veteran's VA benefits, and 
what benefit amounts were due and paid to the veteran.

Finally, the record shows that the veteran most recently 
submitted a financial status report in 2001.  It would be 
useful to obtain a current financial status report to 
determine how the veteran's circumstances have changed since 
2001. 

In light of these circumstances, the case is hereby REMANDED 
to the RO via the AMC for the following actions:  

1.  The RO should contact the veteran and 
associate with the claims file 
documentation from him substantiating or 
clarifying information that led to the 
creation of the overpayments in this 
case.  Specifically, the veteran should 
be requested to furnish clarifying 
information as to his monthly income, 
from all sources, for the years 1996, 
1998, 1999 and 2000.

2.  The RO should prepare an audit of the 
veteran's pension account, setting forth 
the periods of the overpayments at issue, 
the amounts due and paid to the veteran, 
the amounts of income considered in 
determining pension entitlement and the 
medical expenses used to reduce countable 
income.  Once compiled, the audit report 
must be associated with the claims 
folder, and a copy must be sent to the 
veteran.

3.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

4.  Thereafter, the RO should formally 
adjudicate whether the overpayment at 
issue was properly created.  

5.  Thereafter, if the overpayment is 
found to have been properly created (in 
whole or in part), the RO should again 
consider the veteran's request for 
waiver.  If the claim is not granted to 
the veteran's satisfaction, the RO should 
provide the veteran with a supplemental 
statement of the case (SSOC) that 
accurately reflects the reasons for its 
decision and contains a recitation of the 
applicable laws and regulations insofar 
as claims for waiver of recovery of 
overpayments are concerned.  The veteran 
should be given the requisite opportunity 
to respond to the SSOC.  

6.  If the decision remains adverse to 
the veteran, the RO should then forward 
to the Board the veteran's IVM folder 
along with the claims file.  If for some 
reason the IVM folder is unavailable, the 
RO should so state that fact and the 
reason therefor for the record.  The RO's 
attention is directed to VA General 
Counsel's Opinion, dated November 14, 
1995, VAOPGCADV 29-95, for the authority 
of the Board to review the folder and for 
guidelines to be implemented in the 
safeguarding of the IVM folder in its 
transmittal to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



